
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 115
		IN THE HOUSE OF REPRESENTATIVES
		
			April 30, 2009
			Mrs. Bono Mack (for
			 herself and Mr. Kennedy) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		CONCURRENT RESOLUTION
		Supporting the awareness of National
		  Alcohol and Drug Addiction Recovery Month Resolution.
	
	
		Whereas, according to the 2007 National Survey on Drug Use
			 and Health, only 2,400,000 of the more than 22,000,000 Americans who are
			 dependent on drugs received treatment in 2007;
		Whereas the economic cost of drug, alcohol, and tobacco
			 abuse in the United States is nearly $500,000,000,000, and impacts 100,000,000
			 people’s lives, either directly or indirectly;
		Whereas, according to the National Institute on Drug
			 Abuse, Principles of Effective Treatment published in 2000, drug treatment
			 reduces drug use by 40 to 60 percent, can reduce criminal activity by 40 to 50
			 percent, and improves employment prospects by 40 percent;
		Whereas the 2007 National Survey on Drug Use and Health
			 states that non-medical use of prescription pain relievers was the category
			 with the larger number of new initiates and their use ranks second only to
			 marijuana as the most prevalent category of drug abuse;
		Whereas, according to the Faces and Voices of Recovery
			 2004 survey of the general public on Addiction and Recovery, 63 percent of
			 Americans report that addiction to drugs or alcohol has impacted their life,
			 with 38 percent reporting that addiction has greatly impacted their
			 life;
		Whereas the 2001 Face of Recovery Survey among the
			 Recovery Community states that significant barriers to recovery include shame
			 and embarrassment (40 percent), cost of treatment and lack of insurance (27
			 percent), fear of being fired (19 percent), and lack of treatment programs (11
			 percent);
		Whereas almost half of American adults know someone in
			 recovery from alcohol or drug abuse;
		Whereas, according to the Partnership for a Drug-Free
			 America’s 2007 Parent Attitude Tracking Study Sponsored by the MetLife
			 Foundation, nearly 80 percent of Americans believe that drug addiction is a
			 disease and more than three quarters think that treatment will help most people
			 with an alcohol or drug addiction to get well;
		Whereas, according to the 2000 National Institute on Drug
			 Abuse, Principles of Effective Treatment, every dollar invested in treatment
			 for addiction yields a return of $4 to $7 in reduced drug-related crime and
			 costs;
		Whereas the 2008 National Study of Public Attitudes toward
			 Addiction by the Hazelden Foundation states that 77 percent of Americans
			 believe that the disease of addiction should be addressed in health care reform
			 legislation and 71 percent believe that health insurance should cover addiction
			 treatment; and
		Whereas alcohol and drug addiction is a chronic disease
			 for which there are effective community-based prevention and wellness programs,
			 strategies, and activities: Now, therefore, be it
		
	
		That Congress—
			(1)supports the
			 observance of National Alcohol and Drug Addiction Recovery Month in order to
			 bring awareness to the effects of prevention, research, law enforcement, and
			 treatment of alcohol and substance abuse;
			(2)recognizes and applauds the Department of
			 Health and Human Services, the Substance Abuse and Mental Health Services
			 Administration, and Community Anti-Drug Coalitions of America for working to
			 raise awareness about the importance of recovery in communities throughout the
			 Nation by hosting the Recovery Month Luncheon for hundreds of people from
			 across the country;
			(3)recognizes and
			 applauds the many national and community organizations for their work in
			 promoting awareness of treatment options and those using and affected by drug
			 abuse; and
			(4)urges
			 organizations to work collaboratively with the education, law enforcement,
			 research, and treatment community to implement new programs to treat the
			 evolving drug abuse trends including the resources available for parents on
			 drugfree.org and the promotion of community coalitions to encourage more
			 drug-free communities.
			
